DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/883,482, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  The provisional application lacks description and/or support for the claimed database and server.  Moreover, the application lacks any description and/or support for operations/steps of independent claims 1, 10, and 16 directed to confirming the identity of the subject matter expert by a live demonstration using a camera of a mobile device or computer of the subject matter expert.  Additional elements lacking any description and/or support include:  recording a secure call (claims 1, 11, and 16); displaying completed secure calls (claims 2 and 17); receiving and sending a GPS location of user (claims 6 and 8); and allowing review of a recorded session (claims 7 and 18).  
Accordingly, claims 1-18 are not entitled to the benefit of the prior-filed application.

Claim Objections
Claims 2, 6-9, 11, 17, and 18 are objected to because of the following informalities:
Claim 2 recites “The computer system of claim 1, further comprising displaying the completed session calls to the knowledge seeker”; however, the computer system does not further comprise the recited operation (i.e., the computer system comprises components, such as the database, the server, etc.).  The examiner suggests the language --The computer system of claim 1, wherein the operations performed by the computer system further comprise:  displaying the completed session calls to the knowledge seeker-- or the like.  Claims 6, 7, 9, and 11 are objected to for the same reason.  Appropriate correction is required.
Claim 6 recites “GPS”.  This is first instance of this term or acronym in the claims.  For clarity the examiner suggests the language --global positioning system (GPS)--.
Claim 8 recites “wherein expert request data from the knowledge seeker includes the GPS location of the subject matter expert.”  However, it is unclear how the knowledge seeker would obtain the GPS location of the subject matter expert to include in the request data.  It would seem that the knowledge seeker would submit their GPS location, or perhaps a desired GPS location, in the request, that would be used by the application to identify subject matter expert with a matching GPS location.  The specification is silent with regard to this claim and therefore does not provide any guidance.  Clarification and/or correction is required.   
Claims 7 and 18  recite the language “to review the recorded session.”  In order to increase clarity and consistency, the examiner suggests the language --to review the recorded session call-- as “session” was previously used as an adjective not a noun.  
Claim 17 is objected to as depending from itself.  It is believed claim 17 should depend from claim 16.  Appropriate correction is required.
Claims 6 and 8 are also objected to under 37 CFR § 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.  The specification is silent with regard to the claim terms “GPS” or “GPS location”, and therefore fails to provide clear support and an antecedent basis for this term.  Appropriate amendment is required to the description to provide clear support or antecedent basis for these claim terms.  No new matter should be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 1 and 10, the language “promptly” at lines 1 and 7 is indefinite.  Similarly, the term “immediately” in claim 16 is indefinite.  The terms promptly and immediately are relative terms of degree which render the claims indefinite because the terms are neither defined by the claim, nor does the specification provide a definition or standard such that one of ordinary skill in the art would be reasonably apprised of the scope of the invention with regard to these terms.
Claims 1, 10, and 16 also are unclear and confusing as the claims recite operations or steps directed to a single “subject matter expert” but also attempt to recite operations or steps that imply or recite plural “subject matter experts” such that subsequent recitations of “the subject matter expert” are confusing or lack clear antecedent basis (i.e., it is unclear which subject matter expert is being referred to).
 For example, claim 1 at lines 29-30 recites “matching the expert request data to the profile data of the subject matter expert who are logged in at that time.”  First, this is confusing as a plural verb is used with singular subject.  Also, prior to this step, the claims refer only to “a subject matter expert.”  However, the language “who are” implies multiple subject matter experts rendering this clause indefinite.  Lines 31-32 further add to the confusion by reciting “displaying at least one or more profiles of matching subject matter experts to the knowledge seeker,” which explicitly recites plural experts.  In addition, “the subject matter expert who are logged on” lacks antecedent basis as there is no previous recitation of any subject matter expert being logged on.
The recitation “at least one or more profiles” is also vague and confusing as it is unclear whether one or more profiles are displayed for each matching expert, or whether display of a profile of at least one or more matching experts is intended.  The examiner suggests the language -- displaying one or more subject matter expert profiles, each displayed profile corresponding to a matching subject matter expert --, or the like, to clarify the meaning of the claim.
A subsequent operation to those pointed out above recites “allowing the knowledge seeker to select a desired subject matter expert from the displayed subject matter experts.”  This also implies there are multiple experts.  However, the preceding recitation of “one or more” implies there can be a single displayed subject matter expert which contradicts the plain meaning of this recitation.  Therefore, it is unclear whether there can be only one profile displayed within the meaning of the claim rendering the claim indefinite.
The final recited operations include “allowing the knowledge seeker to select a desired subject matter expert from the displayed subject matter experts; connecting the knowledge seeker to the subject matter expert in a secure session call; and recording the secure session call between the knowledge seeker and the subject matter expert for future reference.”  First, the subject matter experts are not displayed as recited but rather their profiles are displayed.  The examiner suggests replacing this recitation with --allowing the knowledge seeker to select a desired subject matter expert from the displayed one or more profiles.”  In addition, the recitations of “the subject matter expert” in the last two operations are rendered indefinite as there is a lack of clear antecedent basis as to which subject matter expert in these clauses is being referred to (i.e., the select or desired subject matter expert of lines 33-34 or the subject matter expert recited in lines 1-27).  The examiner suggests replacing these recitations with -- connecting the knowledge seeker to the desired subject matter expert in a secure session call; and recording the secure session call between the knowledge seeker and the desired subject matter expert for future reference.--
In re claims 10 and 16, these claims include similar language to claim 1 also rendering them unclear and indefinite for at least the reasons given above for claim 1.
In re claims 1 and 10, the claims recite the limitations “the background” at line 21 and “the identity” at line 23.  There is insufficient antecedent basis for these limitations in the claim.
In re claim 2, the claim recites  “the completed session calls” at lines 1-2.   There is insufficient antecedent basis for these limitations in the claim.
In re claim 16, the claim recites the limitations “the application” at lines 6 and 11, “the background” at line 13, “the identity” at line 15.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 17, the claim recites “the completed secure session calls” at line 1.   There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 11-15, 17, and 18 are also rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-18 seemingly recite a system (i.e., a machine) or a method (i.e., a process), however, this does not end the analysis.  The claims recite operations of “receiving and sending the data associated with the knowledge seeker and data associated with the subject matter expert”; “checking … the background of the subject matter expert”; “confirming the identity of the subject matter expert…”; “setting a service fee per unit of time for the subject matter expert…”; “after receiving the expert request data from the knowledge seeker, matching the expert request data to the profile data of the subject matter expert…”; “displaying at least one or more profiles of matching subject matter experts to the knowledge seeker”; “allowing the knowledge seeker to select a desired subject matter expert from the displayed subject matter experts”; “connecting the knowledge seeker to the subject matter expert in a secure session call.”   In its broadest sense, the claim is directed to the routine and well-known practice of setting up a meeting or tutoring session between a student and a tutor.  The recited operations are all directed to setting up and organizing this transaction or activity between humans.  Accordingly, the claim recites an abstract idea that falls within the grouping of "methods of organizing human activity" as the recitation are directed to managing personal behavior or relationships or interactions between people, in this case a tutor/teacher and a learner/student.  See MPEP Section 2106.04(a)(2) II. C.
In this case, the claims are directed the Abstract Idea of brokering a transaction between a knowledge seeker (e.g., a student or a learner) and a subject matter expert (e.g., a tutor, mentor, or a teacher) in which the knowledge seeker pays a subject matter expert for live one-on-one training.  For example, it is well known and routine for a student desiring help or training with a subject to seek an individual or tutor who is qualified to assist them.  In this scenario, typical criteria a student uses to select a tutor are the qualifications of the tutor, the cost of the tutor, and the location/availability of a tutor.  Based on the criteria, the student and tutor interact (e.g., via meeting in person, a phone call, an electronic whiteboard/chat application, and/or a video call).  Background checks for teacher and tutors are also notoriously well known, especially when dealing with younger children, and in fact are often mandated by national, state, local statutes/laws, in addition to the policies of educational institutions.  There are many systems that provide these services in real time for a fee.  The recited system and method simply automate this well-known student/tutor transaction or process and therefore are directed to the abstract concept of managing personal behavior or relationships or interactions between people and/or facilitating a fundamental economic transaction (payment for service for tutoring).
Moreover, this judicial exception of an Abstract Idea is not integrated into a practical application by the claims.  In particular, the claims do not recite any additional elements other than the recitation of generic computer hardware serving executable instructions of an application from the memory of a computer device.  The database, server, processor, operating system, memory and application are recited at a high-level of generality (i.e., as generic computers performing a generic computer functions of serving software-i.e., a client-server transaction) such that it amounts no more than mere instructions of how to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of a “server” or the additional element of using a computer device (e.g., a laptop, desktop, or mobile phone) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
As a result, claims 1-18 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0319812 to Vargo (“Vargo”) in view of the web service at Trulioo.com (“Trulioo”).
In re claim 1, Vargo discloses a computer system for promptly connecting a knowledge seeker to a subject matter expert [Abstract] comprising: a database [Fig. 1, #22, Fig. 2 #44, ¶32-35] having a first section adapted to receive and store data associated with the knowledge seeker [Fig. 2, #44, learner profile ¶34] and a second section adapted to receive and store data associated with the subject matter expert [Fig. 2, #s 44 tutor profile ¶33]; a server [Fig. 1 #s 12, 21] having a processor [Fig. 2 #24], operating system [Fig. 2 #26], memory [Fig. 2, #28], and an application for promptly connecting the knowledge seeker to the subject matter expert comprising processor-executable instructions stored on a non-transitory processor-readable medium that when executed by the processor enables the computer system to perform operations [¶26] comprising: receiving and sending the data associated with the knowledge seeker and data associated with the subject matter expert to the database [¶¶7, 32-35]; wherein the data associated with the knowledge seeker comprises profile data provided by the knowledge seeker when registering with the application [¶34] and expert request data including subject matter, target budget, and desired qualifications of the subject matter expert [¶33, 37, 69-72 including learner preference data, hourly rate data, and subject matter search]; wherein data associated with the subject matter expert comprises profile data provided by the subject matter expert when registering with the application including qualifications and government issued identification [¶¶33, 53, 69, tutor profile, social security number, subject matter, field experience and expertise]; checking in real time the background of the subject matter expert after receiving the government issued identification [¶152 automated background check via real-time Checkrr API]; setting a service fee per unit of time for the subject matter expert based on the subject matter expert's qualifications [¶33-35, 144, 153, 185 hourly rate]; after receiving the expert request data from the knowledge seeker, matching the expert request data to the profile data of the subject matter expert who are logged in at that time [Fig. 3, #208]; displaying at least one or more profiles of matching subject matter experts to the knowledge seeker [Fig. 3, #210]; allowing the knowledge seeker to select a desired subject matter expert from the displayed subject matter experts [Fig. 4 #402]; connecting the knowledge seeker to the subject matter expert in a secure session call [Fig. 4 # 404, 406, 408, 412, ¶123 session can be a video call, ¶21 indicates network may be a VPN which provides a secure communication]; and recording the secure session call between the knowledge seeker and the subject matter expert for future reference [¶151 record videos or audio of session].
Vargo discloses using a real-time background check and using a mobile phone camera to capture/share a photo of the tutor, however, Vargo doesn’t explicitly disclose “confirming the identity of the subject matter expert by a live demonstration using a camera of a mobile device of the subject matter expert.”
However, Trulioo teaches confirming the identity of a user by live demonstration using a camera of a mobile device of the subject matter expert [Trulioo provide real-time ID verification service using camera and phone app to capture live shot of subject].
 
    PNG
    media_image1.png
    914
    1891
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    269
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    483
    271
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    477
    268
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    333
    190
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    475
    275
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    473
    269
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    478
    264
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of background identification of Vargo and include the identity identification, as taught by Trulioo, in order to promote/ensure safety of students, especially  minors, and to provide parents of minors confidence and peace of mind that a tutor assigned to their child is actually the person they say they are (functions normally provide by schools for the students).
In re claim 2, Vargo discloses displaying the completed session calls to the knowledge seeker [Figs. 26-27 display for past sessions ¶¶35, 180  database includes records for past sessions].
In re claim 3, Vargo discloses the knowledge seeker is a student [¶¶5 69].
In re claim 4, Vargo discloses the subject matter expert is a tutor [Abstract].
In re claim 6, Vargo discloses receiving and sending a GPS location from the knowledge seeker and the subject matter expert to the database [Abstract, ¶23].
In re claim 7, Vargo discloses the knowledge seeker to review the recorded session [¶192 Learner may post a review of the session].
In re claim 8, Vargo discloses the expert request data from the knowledge seeker includes the GPS location of the subject matter expert [Abstract, ¶¶23, 166].
In re claim 9, Vargo discloses receiving teaching and learning preference data from the knowledge seeker and the subject matter expert [¶¶ 33,34 Learner preferences and Tutor preferences stored in profiles of database 44].
In re claim 10, Vargo discloses Vargo discloses a computer system for promptly connecting a knowledge seeker to a subject matter expert [Abstract] comprising: a database [Fig. 1, #22, Fig. 2 #44, ¶32-35] having a first section adapted to receive and store data associated with the knowledge seeker [Fig. 2, #44, learner profile ¶34] and a second section adapted to receive and store data associated with the subject matter expert [Fig. 2, #s 44 tutor profile ¶33]; a server [Fig. 1 #s 12, 21] having a processor [Fig. 2 #24], operating system [Fig. 2 #26], memory [Fig. 2, #28], and an application for promptly connecting the knowledge seeker to the subject matter expert comprising processor-executable instructions stored on a non-transitory processor-readable medium that when executed by the processor enables the computer system to perform operations [¶26] comprising: receiving and sending the data associated with the knowledge seeker and data associated with the subject matter expert to the database [¶¶7, 32-35]; wherein the data associated with the knowledge seeker comprises profile data provided by the knowledge seeker when registering with the application [¶34] and expert request data including subject matter, target budget, and desired qualifications of the subject matter expert [¶33, 37, 69-72 including learner preference data, hourly rate data, and subject matter search]; wherein data associated with the subject matter expert comprises profile data provided by the subject matter expert when registering with the application including qualifications and government issued identification [¶¶33, 53, 69, tutor profile, social security number, subject matter, field experience and expertise]; checking in real time the background of the subject matter expert after receiving the government issued identification [¶152 automated background check via real-time Checkrr API]; setting a service fee per unit of time for the subject matter expert based on the subject matter expert's qualifications [¶33-35, 144, 153, 185 hourly rate]; after receiving the expert request data from the knowledge seeker, matching the expert request data to the profile data of the subject matter expert who are logged in at that time [Fig. 3 #208]; displaying at least one or more profiles of matching subject matter experts to the knowledge seeker [Fig. 3, #210]; allowing the knowledge seeker to select a desired subject matter expert from the displayed subject matter experts [Fig. 4 #402]; connecting the knowledge seeker to the subject matter expert in a secure session call [Fig. 4 # 404, 406, 408, 412, ¶123 session can be a video call, ¶21 indicates network may be a VPN which provides a secure communication].
Vargo discloses using a real-time background check and using a mobile phone camera to capture/share a photo of the tutor, however, Vargo doesn’t explicitly disclose “confirming the identity of the subject matter expert by a live demonstration using a computer of the subject matter expert.”
However, Trulioo teaches confirming the identity of a user by live demonstration using a camera of a computer of the subject matter expert [Trulioo provide real-time ID verification service using camera and phone app to capture live shot of subject-see also rejection of claim 1 above].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of background identification of Vargo and include the identity identification, as taught by Trulioo, in order to promote/ensure safety of students, especially  minors, and to provide parents of minors confidence and peace of mind that a tutor assigned to their child is actually the person they say they are (functions normally provide by schools for the students).
In re claim 11, Vargo discloses recording the secure session call between the knowledge seeker and the subject matter expert for future reference [¶151 record videos or audio of session].
In re claim 12, Vargo discloses the secure session call between the knowledge seeker and subject matter expert is a video call [¶123 Session can be a video call].
In re claim 13, Vargo discloses the computer is a laptop computer [¶22].
In re claim 14, Vargo discloses the computer is a desktop computer [¶22].
In re claim 15, Vargo discloses the expert request data from the knowledge seeker includes a learning preference of the knowledge seeker [¶168 processor access learner preferences from profile].
In re claim 16, Vargo discloses A method for immediately connecting a knowledge seeker to a subject matter expert [Abstract] comprising the steps of:  receiving and sending the data associated with the knowledge seeker and data associated with the subject matter expert to the database [¶¶7, 32-35]; wherein the data associated with the knowledge seeker comprises profile data provided by the knowledge seeker when registering with the application [¶34] and expert request data including subject matter, target budget, and desired qualifications of the subject matter expert [¶33, 37, 69-72 including learner preference data, hourly rate data, and subject matter search]; wherein data associated with the subject matter expert comprises profile data provided by the subject matter expert when registering with the application including qualifications and government issued identification [¶¶33, 53, 69, tutor profile, social security number, subject matter, field experience and expertise]; checking in real time the background of the subject matter expert after receiving the government issued identification [¶152 automated background check via real-time Checkrr API]; setting a service fee per unit of time for the subject matter expert based on the subject matter expert's qualifications [¶33-35, 144, 153, 185 hourly rate]; after receiving the expert request data from the knowledge seeker, matching the expert request data to the profile data of the subject matter expert who are logged in at that time [Fig. 3 #208]; displaying at least one or more profiles of matching subject matter experts to the knowledge seeker [Fig. 3, #210]; allowing the knowledge seeker to select a desired subject matter expert from the displayed subject matter experts [Fig. 4 #402]; connecting the knowledge seeker to the subject matter expert in a secure session call [Fig. 4 # 404, 406, 408, 412, ¶123 session can be a video call, ¶21 indicates network may be a VPN which provides secure communication]; and recording the secure session call between the knowledge seeker and the subject matter expert for future reference [¶151 record videos or audio of session].
Vargo discloses using a real-time background check and using a mobile phone camera to capture/share a photo of the tutor, however, Vargo doesn’t explicitly disclose “confirming the identity of the subject matter expert by a live demonstration using a camera of a mobile device of the subject matter expert.”
However, Trulioo teaches confirming the identity of a user by live demonstration using a camera of a mobile device of the subject matter expert [Trulioo provide real-time ID verification service using camera and phone app to capture live shot of subject-see also rejection of claim 1 above].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of background identification of Vargo and include the identity identification, as taught by Trulioo, in order to promote/ensure safety of students, especially  minors, and to provide parents of minors confidence and peace of mind that a tutor assigned to their child is actually the person they say they are (functions normally provide by schools for the students).
In re claim 17, Vargo discloses displaying the completed secure session calls to the knowledge seeker [Figs. 26-27 display for past sessions ¶¶35, 180  database includes records for past sessions].
In re claim 18, Vargo discloses allowing the knowledge seeker to review the recorded session [¶192 Learner may post a review of the session].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication Vargo in view of Web Service Trulioo.com further in view of Request for Taxpayer Identification Number and Certification Form W-9 (“Form W-9”).
In re claim 5, Vargo discloses the profile data provided by the subject matter expert when registering with the application may include a tutor’s SSN for tax purposes, but Vargo doesn’t explicitly disclose the use of a W-9 form to request this information.
However, the instructions for the W-9 form indicate that an individual or entity who is required to file an information return with the IRS must obtain the correct taxpayer identification number (TIN) which may be a social security number (SSN), individual taxpayer identification number (ITIN), adoption taxpayer identification number (ATIN), or employer identification number (EIN), to report on an information return the amount paid to an individual, or other amount reportable on an information return.  The Form W-9 is the government approved method of requesting this information from an individual. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Vargo to include receiving a Form W-9 from a tutor, as taught by the instructions for Form W-9, as Vargo teaches obtaining the tutor’s SSN and the Form W-9 is the officially sanctioned means from the IRS of requesting this information for tax reporting.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0320651 describes providing on demand live tutoring by matching a student  with a tutor using a mobile phone platform.
US 2018/0301048 describes systems, media, and methods for conducting live, remote, online tutoring sessions via a bi-modal, online tutoring application including a database of tutor profiles, an interface for conducting a tutoring session between one or more tutors and one or more learners, a learner mode, and a tutor mode.
US 2017/0039869 describes live facial recognition for identification verification in a learning environment.
US 20200098073 describes tutoring and mentoring services including coordinating mentoring by a processor, and receiving a mentoring request from a mentee, where the mentoring request identifies areas or sub-areas of expertise or experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715